STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 16, 2015
               Plaintiff-Appellee,

v                                                                    No. 320322
                                                                     Wayne Circuit Court
DUANE DESHAWN LEE,                                                   LC No. 13-006038-FH

               Defendant-Appellant.


Before: STEPHENS, P.J., and BORRELLO and GADOLA, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial conviction of felon in possession of a firearm
(felon-in-possession), MCL 750.224f. Defendant was sentenced, as a third habitual offender,
MCL 769.11, to a term of 30 months to 10 years’ imprisonment. We affirm.

       Defendant’s first argument is that there was insufficient evidence to support his
conviction. We disagree.

        This Court reviews de novo challenges to the sufficiency of the evidence. People v
Meshell, 265 Mich. App. 616, 619; 696 NW2d 754 (2005) (citations omitted). Applying this
standard, evidence is viewed in a light most favorable to the prosecution to determine whether a
rational trier of fact could find that the essential elements of the crime were proven beyond a
reasonable doubt. Id. at 619 (citations omitted). In reviewing the sufficiency of the evidence,
this Court must not interfere with the jury’s role as the fact-finder. Id.

         To establish felon-in-possession, “the statute provides that a person convicted of a
specified felony may not possess a firearm ‘until’ all the listed circumstances exist. Specifically,
the felon may not possess a firearm ‘until’ (1) five years have expired from the payment of all
fines, the service of all terms of imprisonment, and the successful completion of all conditions of
probation or parole, and (2) the person’s right to possess a firearm has been restored.” People v
Perkins, 473 Mich. 626, 636; 703 NW2d 448 (2005).

       At the outset of the jury trial, before any witnesses were called, the following stipulation
was put on the record:

       [F]or purpose of the felon in possession of a firearm charge both parties stipulate
       that the defendant Duane Lee has previously been convicted of a specified felony.

                                                -1-
       Further, as of March 9th, 2013, the defendant did not have the right to possess a
       firearm because as [sic] his requirements for regaining eligibility had not been
       met.

        In order to establish that defendant was guilty of felon-in-possession, based upon the
stipulation that defendant did not have the right to possess a firearm, the prosecution needed only
to establish that defendant possessed a firearm on March 9, 2013.

        Testimony from five witnesses indicated that defendant possessed an AK47 on March 9,
2013. The jury, as fact-finder, found those witnesses credible and found defendant guilty of
felon-in-possession. Our Supreme Court held, in People v Hardiman, 466 Mich. 417, 431; 646
NW2d 158 (2002) (quotation omitted):

       [A]ppellate courts are not juries, and even when reviewing the sufficiency of the
       evidence, they must not interfere with the jury’s role: [An appellate court] must
       remember that the jury is the sole judge of the facts. It is the function of the jury
       alone to listen to testimony, weigh the evidence and decide the questions of fact. .
       . . Juries, not appellate courts, see and hear witnesses and are in a much better
       position to decide the weight and credibility to be given to their testimony.

       Viewed in a light most favorable to the prosecution, there was sufficient evidence to
support defendant’s conviction for felon-in-possession.

        Defendant next argues that the trial court abused its discretion when it denied his motion
for a new trial. Again, we disagree.

        The decision whether to grant a new trial is within the trial court’s discretion and is,
therefore, reviewed for an abuse of discretion. People v Bennett, 290 Mich. App. 465, 481; 802
NW2d 627 (2010) (citations omitted). “An appellate court should generally defer to the trial
court’s judgment, and if the trial court’s decision results in an outcome within the range of
principled outcomes, it has not abused its discretion.” People v Orlewicz, 293 Mich. App. 96,
100; 809 NW2d 194 (2011).

        Defendant argues that the verdict was against the great weight of the evidence. The trial
judge reviewed his notes from trial and ruled that there were “at least three witnesses that said
that he was in possession of the, of the gun. I don’t know how I could set aside the felon in
possession verdict, so I won’t. Or grant a new trial on the basis that that verdict is infirm in that,
in that way. So the motion for a new trial is denied.” The record below actually reflects that five
witnesses testified that they saw defendant with a gun on the night in question. The guilty
verdict was not against the great weight of the evidence.

        As our Supreme Court held in People v Lemmon, 456 Mich. 625, 637; 576 NW2d 129
(1998) (citations and quotations omitted), “[i]t is the province of the jury to determine questions
of fact and assess the credibility of witnesses. As the trier of fact, the jury is the final judge of
credibility.” Further, “[a] trial judge does not sit as the thirteenth juror in ruling on motions for a
new trial and may grant a new trial only if the evidence preponderates heavily against the verdict
so that it would be a miscarriage of justice to allow the verdict to stand.” Id. at 627.


                                                 -2-
        The trial court’s decision was based upon the record evidence and fell within the range of
principled outcomes. The trial court did not abuse its discretion in denying defendant’s motion
for a new trial.

       Affirmed.

                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Stephen L. Borrello
                                                            /s/ Michael F. Gadola




                                               -3-